Citation Nr: 0313328	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  99-12 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for residuals of a gum 
infection, to include jaw bone and dental disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from December 1946 
to May 1953.

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from April 1999 rating decision of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in Portland, Oregon, denying 
entitlement to service connection residuals of a gum 
infection, to include jaw bone and dental disabilities.  

In the course of appeal, in January 2001, the veteran 
testified before the undersigned at a hearing at the RO (a 
Travel Board hearing).  A transcript of the hearing is 
associated with the claims folder.  

The Board remanded the case in June 2001 for development 
including VA examination.  Following such development, the 
case is now returned to the Board for adjudication.   

On appeal the veteran has raised the issue of entitlement to 
an increased rating for residuals of a fractured nose, with a 
deviated nasal septum.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action.


REMAND

There has been a change in the law during the pendency of the 
veteran's claim.  The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits.  This law 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2002).  The 
provisions of these regulations apply to this claim.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The veteran 
has been afforded notice of the VCAA including by a October 
2002 and December 2002 development letters, and by a February 
2003 supplemental statement of the case.  The veteran must 
also be afforded specific notice of evidence that has been 
and will be obtained by VA, and that which he needs to obtain 
in furtherance of his claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   

The veteran's statements and testimony of record inform of 
his contentions regarding his claim of entitlement to service 
connection for residuals of a gum infection, to include jaw 
bone and dental disabilities.  The veteran first submitted a 
claim for service connection for residuals of a gum 
infection, to include jaw bone and dental disability, in 
January 1998.  At a Travel Board hearing in January 2001 the 
veteran testified that he had significant treatment for 
dental conditions while in the U.S. Army Air Corps from 
December 1946 to 1953, including two dental extractions.  He 
contended that an in-service gum infection led to gum 
deterioration, leading extraction of all his teeth in 1958 
and thereafter to jaw bone deterioration.

The veteran also reports serving with the Merchant Marines.  
In this regard, a service Form DD214 indicates that the 
veteran was employed as a cook in the Merchant Marines from 
1944 to 1946.   Regarding the veteran's dental claim, while 
it has been established that he served on active duty from 
December 1946 to May 1953, the Board must also determine 
whether he has qualifying active service in the Merchant 
Marines which may also serve as a basis for his claim.  As 
oceangoing Merchant Marine service between December 7, 1941, 
to August 15, 1945, is active service, any period of the 
veteran's oceangoing service must be verified, and any 
medical records from qualifying service must be obtained.

Effective June 8, 1999, VA law pertaining to carious teeth 
was amended.  38 C.F.R. § 3.381 (2002).  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to a veteran 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA has yet to 
address whether the changes are at once substantive and 
applicable to this case.  

The Board is not permitted to consider evidence on appeal 
absent either initial consideration of that evidence by the 
RO or the appellant's initial waiver of RO review of that 
additional evidence prior to Board adjudication.   Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  VA's General Counsel (GC) has since 
issued a precedent opinion in response to Disabled American 
Veterans, to the effect that development may still be 
effectuated by the Board (to be followed thereafter by RO 
consideration or waiver of RO consideration).  VAOPGCPREC 1-
2003 (May 21, 2003).  

In this case, however, the issue is one of VA initial review 
of changes in law (as pertaining to benefits for dental 
disorders), which were not addressed by the RO in its 
adjudication and of which the veteran was not provided 
notice, as required under Karnas.  Further, as discussed 
above, a potential additional period of qualifying service 
may be at issue as a basis for the appealed claim, that has 
yet to be addressed by the RO.  Thus this case is not merely 
one of additional evidence or argument that may require 
initial RO review or waiver of review prior to Board 
adjudication.  Rather, additional periods of service and 
additional issues of application of law to facts are 
presented.  Hence, the Board finds that remand for 
development and re-adjudication by the RO, rather than 
initial Board development, is the appropriate course.   

As such, after ascertaining whether the appellant has 
additionally creditable service for VA benefit purposes, the 
RO should readjudicate this claim under the both the old and 
new regulations governing dental disorders to include the 
question of entitlement to VA treatment therefor.  If the 
benefit sought on appeal remains denied the RO must issue a 
supplemental statement of the case which addresses both the 
old and the new regulations, and afford the appellant an 
opportunity to respond.

Accordingly, the case is remanded for the following:

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and 
implementing regulations is completed.  
The veteran must be afforded notice of 
evidence that has been obtained by VA 
and that which he needs to obtain in 
furtherance of his claim, pursuant to 
development requirements as delineated 
in Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  The RO should attempt to verify 
whether the veteran had qualifying 
Merchant Marine service for VA benefit 
purposes.  If he did, the RO should 
attempt to secure any medical records 
pertaining to care provided to the 
appellant by the United States Public 
Health Service between 1942 and 1945.

4.  After completion of all of the 
above, and after any other appropriate 
development, the RO should readjudicate 
the appealed claim on the merits.  
Consideration should be made as to the 
applicability of the old and new 
criteria for service connection for 
dental and oral disabilities, to include 
dental disabilities and deterioration of 
the jaw, including pursuant to 
38 U.S.C.A. § 1712 (West 2002); 38 
C.F.R. §§ 3.382, 4.149 (effective prior 
to June 8, 1999); 38 C.F.R. § 3.381 (as 
effective both before and after June 8, 
1999); and 38 C.F.R. §§ 17.47(g), 17.93, 
17.161 (2002).  Consideration must also 
be made regarding all qualifying periods 
of service, including any Merchant 
Marine service.  If the determinations 
remains adverse to the veteran, the 
veteran and his representative should be 
provided a supplemental statement of the 
case which includes a summary of 
additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  They should 
be afforded the applicable time to 
respond.  Particular care and attention 
must be afforded to ensuring that the 
veteran has been provided complete 
notice of what VA will do and what the 
claimant must do.  Quartuccio.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




